                                                                                p              lU        11
                                                                                 b
                                                                                       m 10              y
                     IN THE UNITED STATES DISTRICT COURT
                                                                                 CLERK, U.S. DISIKIUI ouuKI
                     FOR THE EASTERN DISTRICT OF VIRGINIA                               RICHMOND. VA
                                      Richmond Division


WILLIAM ROBINSON,

        Plaintiff,

V.                                                          Civil Action No. 3:18CV117-HEH


J. FENNER,et aL,

        Defendants.


                                 MEMORANDUM OPINION
               (Granting in Part and Denying in Part Motion to Dismiss)

        William Robinson, a former Virginia pretrial detainee proceeding pro se, filed this

42 U.S.C. § 1983 action.^ This action proceeds on Robinson's Second Particularized

Complaint("Complaint," ECF No. 39). Robinson contends that Defendants Officer J.

Fenner("Officer Fenner"), Captain Hurlock, and Lieutenant Hansen violated his rights

during his incarceration at the Prince William-Manassas Regional Adult Detention

Center. The following claims remain before the Court:^



'That statute provides, in pertinent part:

                Every person who, under color of any statute ... of any State ... subjects,
        or causes to be subjected, any citizen of the United States or other person within
        the jurisdiction thereof to the deprivation of any rights, privileges, or immunities
        secured by the Constitution and laws, shall be liable to the party injured in an
        action at law....


42 U.S.C. § 1983.

^ The Court employs the pagination assigned by the CM/ECF docketing system to the parties'
submissions. The Court corrects the spelling, punctuation, and capitalization in the quotations
from Robinson's submissions.
       Claim One:        Officer Fenner (a) assaulted Robinson and used excessive
                         force, (b)"falsely arrested [Robinson]," (c) "maliciously
                         made false statements causing [Robinson] to be false[ly]
                         imprisoned inside of the jail on TSL,"^ and (d) "punished
                        [Robinson] for being assaulted, all without due process."
                        (Compl. 1.)

       Claim Two:        After Robinson was assaulted. Lieutenant Hansen "denied
                        [Robinson] due process [by] not investigating [Robinson's]
                        description of the events which were true enough that [he]
                        was found not guilty of assault." {Id.)

       Claim Three: Captain Hurlock violated Robinson's (a) right to due
                    process and (b) right to be free from cruel and unusual
                    punishment when Captain Hurlock "had [Robinson] placed
                         on TSL from the time of the incident 8-30-17 to 1-11-18."
                         {Id. at l.y

As relief, Robinson seeks monetary damages.^ {Id. at 3-4.)

       Defendants filed a Motion to Dismiss pursuant to Rules 12(b)(1) and 12(b)(6) of

the Federal Rules of Civil Procedure. (ECFNo. 50.) Robinson filed a Response. (ECF

No. 52.) For the reasons stated below, the Motion to Dismiss(ECF No. 50) will be

granted in part and denied in part.




^ Robinson does not define the components of the acronym "TSL," but indicates that when
placed on TSL, he was "housed on a higher security level." (Compl. 3.)

^ The Court notes that in its prior Memorandum Opinion and Order, the Court did not delineate .
between Claim Three (a) and (b). {See ECF No.48, at 5.) For clarity, the Court does so in this
Memorandum Opinion and Order.

^ Robinson also requests that Officer Fenner be "criminally charged." (Compl. 3.) However,
§ 1983 does not provide a mechanism by which an individual may bring criminal charges against
another, and it does not provide a mechanism for compelling a prosecutor to seek the prosecution
of another. See Linda R.S. v. Richard Z)., 410 U.S. 614,619(1973)(holding that"a private
citizen lacks a judicially cognizable interest in the [criminal] prosecution or nonprosecution of .
another"); Lopez v. Robinson, 914 F.2d 486,494 (4th Cir. 1990)("No citizen has an enforceable
right to institute a criminal prosecution."(citation omitted)).
                      I. STANDARD FOR MOTION TO DISMISS

       "A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;

importantly, it does not resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses." Republican Party ofN.C. v. Martin,980 F.2d 943,952

(4th Cir. 1992)(citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice and •

Procedure § 1356(1990)). In considering a motion to dismiss for failure to state a claim,

a plaintiffs well-pleaded allegations are taken as true and the complaint is viewed in the

light most favorable to the plaintiff. Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134(4th

Cir. 1993); see also Martin, 980 F.2d at 952. This principle applies only to factual

allegations, however, and "a court considering a motion to dismiss can choose to begin

by identifying pleadings that, because they are no more than conclusions, are not entitled

to the assumption of truth." Ashcroft v. Iqbal, 556 U.S. 662,679(2009).

       The Federal Rules of Civil Procedure "require[]only 'a short and plain statement

of the claim showing that the pleader is entitled to relief,' in order to 'give the defendant

fair notice of what the ... claim is and the grounds upon which it rests.'" Bell Atl. Corp.

V. Twombly,550 U.S. 544, 555(2007)(second alteration in original)(quoting Conley v. .

Gibson, 355 U.S. 41,47(1957)). Plaintiffs cannot satisfy this standard with complaints

containing only "labels and conclusions" or a "formulaic recitation of the elements of a

cause of action." Id. (citations omitted). Instead, a plaintiff must allege facts sufficient

"to raise a right to relief above the speculative level," id. (citation omitted), stating a

claim that is "plausible on its face," id. at 570, rather than merely "conceivable." Id. "A

claim has facial plausibility when the plaintiff pleads factual content that allows the court

                                                3
to draw the reasonable inference that the defendant is liable for the misconduct alleged."

Iqbal, 556 U.S. at 678 (citing Bell Atl Corp., 550 U.S. at 556). In order for a claim or

complaint to survive dismissal for failure to state a claim, the plaintiff must "allege facts

sufficient to state all the elements of[his or] her claim." Bass v. E.I. DuPont de Nemours

& Co., 324 F.3d 761, 765 (4th Cir. 2003)(citing Dickson v. Microsoft Corp., 309 F.3d

193, 213(4th Cir. 2002);lodice v. United States, 289 F.3d 270, 281 (4th Cir. 2002)).

Lastly, while the Court liberally construes pro se complaints, Gordon v. Leeke, 574 F.2d

1147, 1151 (4th Cir. 1978), it will not act as the inmate's advocate and develop, sua

sponte, statutory and constitutional claims that the inmate failed to clearly raise on the

face of his complaint. See Brock y. Carroll, 107 F.3d 241,243 (4th Cir. 1997)(Luttig, J.,

concurring); Beaudett v. City ofHampton, 775 F.2d 1274, 1278 (4th Cir. 1985).

       A motion made pursuant to Federal Rule of Civil Procedure 12(b)(1) challenges

the court's jurisdiction over the subject matter of a complaint. Such challenges can be

facial, asserting that the facts as pled fail to establish jurisdiction, or factual, disputing the

pleadings themselves and arguing that other facts demonstrate that no jurisdiction exists.-

Lufti V. United States, 527 F. App'x 236, 241 (4th Cir. 2013)(citing Kerns v. United

States, 585 F.3d 187, 192-93(4th Cir. 2009)). If a defendant raises a factual challenge,

"the district court may then go beyond the allegations ofthe complaint and resolve the

jurisdictional facts in dispute by considering evidence outside the pleadings, such as

affidavits." United States ex rel. Vuyyuru v. Jadhav, 555 F.3d 337, 348 (4th Cir. 2009)

(citations omitted). Consideration of evidence outside of the pleadings on a Rule

12(b)(1) motion does not necessarily convert the motion to one for summary judgment.
                                                4
Evans v. B.F. Perkins Co., 166 F.3d 642,647(4th Cir. 1999)(citation omitted);

McBurney v. Cuccinelli, 616 F.3d 393, 409(4th Cir. 2010)(Agee, J., concurring in part

and dissenting in part)(discussing that motions under Rule 12(b)(1) are not restricted by

Rule 12(d)). Regardless of whether the challenge is facial or factual, the plaintiff bears

the burden of proofto preserve jurisdiction. Jadhav, 555 F.3d at 348; Richmond,

Fredericksburg & Potomac R.R. Co. v. United States, 945 F.2d 765,768(4th Cir. 1991).

                          11. ROBINSON'S ALLEGATIONS

       In Robinson's Complaint, he presents the following allegations:

              Officer J. Fenner assaulted me causing injury to my person while I
      was inside of my cell awaiting trial. Then used excessive force when he
      falsely arrested me. This officer maliciously made false statements causing
      me to be false[ly] imprisoned inside of the jail on TSL by [Captain]
      Hurlock. I was punished for being assaulted all without due process.
             [Lieutenant] Hansen denied me due process [by] not investigating
      my description of events which were true enough that I was found not
      guilty of assault. This [lieutenant] only accepted Officer Fenner's story
      which in my opinion denied me of a basic right of due process.
      [Lieutenant] Hansen also told me that he would not reopen the investigation
      [and] consider[ed] this matter closed.
             [Captain] Hurlock had me placed on TSL from the time of the
       incident 8-30-17 to 1-11-18. I had to be handcuffed and shackled to leave
       my cell. I was forced at times to wear shackles while showering. I was
       only allowed recreation every 3 or 4 days. Sometimes I'd go for 1 week or
       more without a shower or recreation. Even though I was injured and used a
       wheelchair at times, I was still made to [wear] shackles at times.
             Also, Monday, Wednesday, and Friday, I was awakened,
       handcuff[ed], and forced to stand for 5 minutes or more facing the wall
       while my cell was being searched, destroying property and throwing away
       food at times. These officers were aware that I was injured and required
       help with mobility at times. All state charges were dropped on 1-11-18
       and [Captain] Hurlock moved me to an Administrative Unit, but continued
       to house me on TSL; only then did I begin to get showers and recreation
       daily. I remained on TSL until late February of 2018. I was denied due
       process and cruel and unusual punishment.
(Compl. 1-2(paragraph numbers omitted).) As a result of Defendants' actions, Robinson

contends that his rights were violated in the following manner:

             [Officer] Fenner assaulted me causing sciatic nerve damage, pain
       and suffering, excessive force, cruel and unusual punishment, malicious
       prosecution, false arrest, false imprisonment, and due process ....
             [Lieutenant] Hansen[:] I feel that this [lieutenant] violated my right
       to due process ....
             [Captain] Hurlock forced me to be housed on a higher security level
      [and to] wear shackles knowing that I was injured with sciatica and chronic
      back issues, which caused stress, anxiety, and pain due to being forced to
      stand facing the wall while handcuffed during the 3 times a week that they
      searched my cell (Mon., Wed. & Fri.) knowing I could barely walk due to
      the sciatic nerve damage that was caused by [Officer] Fenner. I was also
       sometimes made to shower with shackles on. [Captain] Hurlock is
       responsible because it is his policy of cruel and unusual punishment [and]
       denial of due process; during the time I was forced to stay on TSL, I was
       forced to endure unreasonable searches and never a seizure.^

{Id. at 3-4(paragraph numbers omitted).)

               III. DEFENDANTS' ARGUMENTS FOR DISMISSAL

       A.     Lack of Jurisdiction


       Defendants first argue that Robinson has failed to meet his burden to establish that

the Court has subject matter jurisdiction over his claims because he "fails to include any

specific references to federal laws or constitutional amendments he claims were violated-

by the Defendants' actions." (Mem. Supp. Mot. Dismiss 5,ECF No. 51.) Specifically,

Defendants argue that instead of including "references to discrete constitutional

violations," Robinson "uses commonplace buzzwords like violation of due process.



^ To the extent that Robinson intended his passing reference to "endur[ing] unreasonable
searches and never a seizure,"(Compl. 4), to constitute a separate Fourth Amendment claim,
such a claim fails because the Supreme Court has previously held that "the Fourth Amendment
has no applicability to a prison cell." Hudson v. Palmer,468 U.S. 517,536(1984).
excessive force, false arrest, excessive force, and cruel and unusual punishment, etc.," all

of which relate to "alleged wrongs [that] could be brought under the Virginia

Constitution and are not exclusive to federal law." {Id. at 4.)

       However, while stopping short of advocacy, the Court must be solicitous ofpro se

civil rights actions. Gordon v. Leeke, 51A F.2d 1147, 1152-53 (4th Cir. 1978). Here, as

Defendants concede, Robinson uses "buzzwords" in his Complaint that relate to claims

that can be brought under the United States Constitution, and as such, can establish

federal question jurisdiction. {See Mem. Supp. Mot. Dismiss 4); cf. Holloway v. Pagan

River Dockside Seafood, Inc., 669 F.Sd 448,452(4th Cir. 2012)("The failure to state the

elements of a federal claim can form the basis for a Rule 12(b)(1) motion 'only when the

claim is so insubstantial, implausible, foreclosed by prior decisions of[the Supreme]

Court, or otherwise completely devoid of merit as not to involve a federal controversy.'"

(citations omitted)(some internal quotation marks omitted)). Moreover, when Robinson

filed his original complaint, he indicated that he was filing this action pursuant to

42 U.S.C. § 1983. {See ECF No. 1, at 1.) Accordingly, the Motion to Dismiss the

Complaint for lack ofjurisdiction will be denied.

       B.     Failure to State a Claim

              1.     Claim One (a),(b), and (c)

                     a.      Claim One(a)

       In Claim One (a), Robinson contends that while he was a pretrial detainee. Officer

Fenner assaulted him and used excessive force. (Compl. 1.) Allegations of excessive

force against a pretrial detainee must be evaluated under the Due Process Clause ofthe
                                              7
Fourteenth Amendment. See Goodman v. Barber, 539 P. App'x 87, 89(4th Cir. 2013)

(citation omitted). Under the Fourteenth Amendment standard, a plaintiff must show that

the defendant "inflicted unnecessary and wanton pain and suffering upon the detainee."

Carr v. Deeds,453 F.3d 593,605 (4th Cir. 2006)(citations omitted)(internal quotation

marks omitted), abrogated on other grounds by Wilkins v. Gaddy, 559 U.S. 34(2010). A

detainee may prevail by "providing only objective evidence that the challenged

governmental action is not rationally related to a legitimate govemmental objective or

that it is excessive in relation to that purpose." Kingsley v. Hendrickson, 135 S. Ct. 2466,

2473-74(2015)(citations omitted).'' Factors a court may consider to determine whether

force was objectively unreasonable may include

       the relationship between the need for the use of force and the amount of
       force used; the extent of [the detainee's] injury; any effort made by the
       officer to temper or to limit the amount of force; the severity of the security
       problem at issue; the threat reasonably perceived by the officer; and
       whether the [detainee] was actively resisting.

Id. at 2473 (citing Graham v. Connor,490 U.S. 386, 396(1989)). Because "officers

facing disturbances 'are often forced to make split-second judgments'.... a court must

judge the reasonableness of the force used from the perspective and with the knowledge

ofthe defendant officer." Id. at 2474 (citing Graham,490 U.S. at 397). The Court must

recognize that "agents ofthe state are permitted to exercise a certain degree offorce in

order to protect the interests of society." Sawyer v. Asbury, 537 F. App'x 283,294(4th


^ In Kingsley, the Supreme Court determined that the appropriate standard for the Fourteenth
Amendment is "only that the officers' use of that force was objectively unreasonable," not that
"the officers were subjectively aware that their use offorce was unreasonable    " 135 S. Ct.
at 2470.

                                                8
Cir. 2013)(o^oimg Justice v. Dennis, 834 F.2d 380, 382(4th Cir. 1987), vacated on

other grounds by 490 U.S. 1087(1989)). Thus, not every "push or shove, even if it may

later seem unnecessary" is serious enough to rise to the level of a constitutional violation.

Orem v. Rephann, 523 F.3d 442,447(4th Cir. 2008)(quoting Graham,490 U.S. at 396),

abrogated on other grounds by Wilkins, 559 U.S. 34.

       Consequently, the Court "must accord due deference to an officer's efforts to

restrain a detainee when faced with a dynamic and potentially violent situation;

otherwise,'we would give encouragement to insubordination in an environment which is

already volatile enough.'" Scarbro v. New Hanover Cty., 374 F. App'x 366, 370(4th Cir.

2010)(quoting Grayson v. Peed, 195 F.3d 692,696(4th Cir. 1999)). In addition, the

determination of whether an officer used excessive force must be made "from the

perspective of a reasonable officer on the scene, including what the officer knew at the

time, not with the 20/20 vision of hindsight." Kingsley, 135 S. Ct. at 2473.

       Here, Robinson alleges, that "Officer J. Fenner assaulted [him] causing injury to

[his] person while [he] was inside of[his] cell awaiting trial." (Compl. 1.) Robinson

contends that the assault "caus[ed] sciatic nerve damage." {Id. at 3.) Defendants argue .

that dismissal of this claim is warranted because "[Robinson] does not explain why he

was assaulted or how it took place," and because "[n]o explanation is given, or facts

provided as to how one might draw the conclusion ofinference that [Officer] Fenner's

use offorce was excessive." (Mem. Supp. Mot. Dismiss 8-9.) However, although

Robinson's allegations lack precision, at this stage, Robinson has pled sufficient facts to

plausibly suggest that Officer Fenner used force against him while he was in his cell,
                                              9
which "caus[ed] sciatic nerve damage," and that such actions constituted excessive

force.^ See Kingsley, 135 S. Ct. at 2473-74. Accordingly, the Motion to Dismiss will be

denied with respect to Claim One (a).

                          b.   Claim One(b)and (c)

       In Claim One (b), Robinson alleges, in sum,that after the incident with Officer

Fenner that occurred in his cell,(the allegations of which are set forth in Claim One (a)).

Officer Fenner "falsely arrested [him]." (Compl. 1.) Relatedly, in Claim One (c),

Robinson alleges, in sum, that Officer Fenner "maliciously made false statements causing

[Robinson] to be false[ly] imprisoned inside of the jail on TSL,"(id), which Robinson

indicates is a "higher security level." (Id. at 3.)

        However,"a false disciplinary charge cannot serve as the basis for a constitutional

claim." Cole v. Holloway,631 F. App'x 185, 186 (4th Cir. 2016)(c\\\ng Freeman v.

Rideout, 808 F.2d 949, 951 (2d Cir. 1986)). Although "there are exceptions to this rule,"

Robinson's cursory and conclusory allegations fail to plausibly suggest that any such

exception applies here. See id. (citing Surprenant v. Rivas,424 F.3d 5, 13-14(1st Cir.

2005); Sprouse v. Babcock, 870 F.2d 450,452(8th Cir. 1989)). Therefore, with respect

to claims of false arrest and false imprisonment,"[a] prisoner does not have a

constitutionally guaranteed immunity from being falsely accused" of a disciplinary

charge. See Carlton v. Jackson Cty. Ct., No. 88-2255, 1989 WL 56525, at *1 (6th Cir.


^ The Court notes that Robinson's prior submissions indicate that the attack on his person was
unprovoked. Cf. Erickson v. Pardus, 551 U.S. 89,94(2007)(observing that the petitioner
"bolstered his claim by making more specific allegations in documents attached to the complaint
and in later filings").

                                               10
May 31, 1989)(citing Freeman,808 F.2d at 951; Baker v. McCollan,443 U.S. 137, 146

(1979)). Instead,"the Constitution merely guarantees that prison inmates will 'not... be

deprived of a protected liberty interest without due process of law.'" Franco v. Kelly,

854 F.2d 584, 587(2d Cir. 1988)(alteration in original)(citation omitted)("[T]he key

inquiry in assessing an allegation that an inmate has been found guilty offalse

disciplinary charges is whether or not the prison has provided the inmate with the

minimum procedural due process protections guaranteed by the Fourteenth

Amendment."). As discussed below, Robinson fails to allege any facts to plausibly

suggest that Defendants violated his right to due process. See infra Part III.B.2-3.

       Accordingly, the Motion to Dismiss will be granted with respect to Claim One(b)

and (c). Claim One(b)and (c) will be dismissed without prejudice.

              2.     Claim One(d)

       In Claim One (d), Robinson contends, in sum,that Officer Fenner "punished [him]

for being assaulted all without due process." (Compl. 1.)

      "Due process requires that a pretrial detainee not be punished." Bell v. Wolfish,

441 U.S. 520, 535 n.l6(1979);       Martin v. Gentile, 849 F.2d 863, 870(4th Cir. 1988).

However,"not every inconvenience encountered during pretrial detention amounts to

'punishment' in the constitutional sense." Martin, 849 F.2d at 870 (citation omitted).

       Here, Robinson wholly fails to allege any facts describing how Officer Fenner

"punished" him and how he was denied "due process." {See Compl. 1); see also Bell Atl

Corp. V. Twombly, 550 U.S. 544, 555 (2007). Robinson's cursory and conclusory

allegations fail to state a plausible due process claim against Officer Fenner. Cf

                                            11
Richardson v. Ray,492 F. App'x 395, 396(4th Cir. 2012)(concluding that a prisoner           •

failed to state a claim for relief with respect to a false disciplinary charges when the

prisoner "provide[d] no details ofthe [disciplinary] hearing,[did] not assert that it was

not conducted in accordance with due process, and [did] not state whether he appealed").

But see Moore v. Plaster, 266 F.3d 928,931 (8th Cir. 2001)("[Courts] have long

recognized an inmate's cause of action for retaliatory discipline under 42 U.S.C. § 1983

where a prison official files disciplinary charges in retaliation for the inmate's exercise of

his [or her] constitutional rights."(emphasis added)(citation omitted)).

       Accordingly, the Motion to Dismiss will be granted with respect to Claim One (d).

Claim One(d) will be dismissed without prejudice.

              3.     Claim Two and Claim Three(a)

       In Claim Two, Robinson alleges that Lieutenant Hansen "denied [Robinson] due

process [by] not investigating [Robinson's] description of the events which were true

enough that [he] was found not guilty of assault." (Compl. 1.) In Claim Three (a),

Robinson alleges that Captain Hurlock violated his right to due process when Captain

Hurlock "had [Robinson] placed on TSL from the time ofthe incident 8-30-17 to 1-11-

18." {Id. at 2.)

       The Due Process Clause ofthe Fourteenth Amendment provides that no state shall

"deprive any person of life, liberty, or property, without due process of law." U.S. Const,

amend. XIV. "To state a procedural due process claim, a plaintiff must(1)identify a

protected liberty or property interest and (2)demonstrate deprivation ofthat interest

without due process of law." Prieto v. Clarke, 780 F.3d 245, 248(4th Cir. 2015). A
                                              12
liberty interest may arise from the Constitution itself, or from state or federal laws and

policies. See Wilkinson v. Austin, 545 U.S. 209, 221 (2005)(citations omitted).

       "[P]retrial detainees have not been convicted of the crimes with which they are

charged," and "[f]or that reason, the [United States] Supreme Court held in Bell v.

Wolfish, they retain a liberty interest in freedom from 'punishment,' even while they are

detained to ensure their presence at trial." Dilworth v. Adams, 841 F.3d 246, 251 (4th

Cir. 2016)(quoting 5e// v. Wolfish, 441 U.S. 520, 535-37(1979)). Specifically, pretrial.

detainees are "entitled under Bell to procedural due process in connection with any

'punishment' imposed on [them] by the Detention Facility." Id. at 252. In "the prison

discipline context," the "core component of due process ... is the right to a hearing." Id.

at 254. Further, an inmate charged with a disciplinary violation is entitled to notice of the

charges prior to the hearing, and a "written report describing the disciplinary findings

made as a result ofthe hearing." Id. at 253-54.

       Here, Robinson contends that Lieutenant Hansen "denied [Robinson] due process

[by] not investigating [Robinson's] description of events," by "only accept[ing] Officer

Fenner's story," and by "[telling][Robinson] that he would not reopen the investigation

[and] consider[ed] this matter closed." (Compl. 1.) Robinson contends that Captain

Hurlock violated Robinson's right to due process when he "had [Robinson] placed on

TSL from the time of the incident 8-30-17 to 1-11-18." {Id. at 2.)

       As an initial matter, Robinson fails to allege any facts identifying in which context

Lieutenant Hansen failed to investigate Robinson's "description of events" and "only

accept[ed] Officer Fenner's story." (Compl. 1.) Further, besides Robinson's cursory and
                                              13
conclusory allegations that Captain Hurlock violated Robinson's right to due process

when he "had [Robinson] placed on TSL," Robinson wholly fails to allege any facts to

indicate how Captain Hurlock violated his right to due process. {See id. at 2); see

also Beaudett v. City ofHampton, 775 F.2d 1274, 1278 (4th Cir. 1985)(discussing that

"[pjrinciples requiring generous construction ofpro se complaints are not, however,

without limits").

       Nevertheless, from Robinson's cursory and conclusory allegations, as best as the

Court can discern, Robinson appears to allege that, in the prison discipline context.

Lieutenant Hansen failed to properly investigate the incident between Robinson and

Officer Fenner, and Captain Hurlock improperly "placed [Robinson] on TSL," which is a

higher security level. {See Compl. 1-2, 3.) As noted above, in the prison discipline

context,"the minimal requirement" of due process afforded to a pretrial detainees is

notice ofthe charges, a hearing, and a written report describing the findings after the

hearing. Dilworth, 841 F.3d at 253-54 (citations omitted). However, with respect to the

due process required at such hearings,''Wolff{v. McDonnell,418 U.S. 539(1974),] does

not contemplate 'full adversary proceedings,' and prison officials retain the discretion to

'keep [a] hearing within reasonable limits' in an effort to avoid disruption and threats to

safety." Id. at 254(second alteration in original)(citations omitted). For example,

"prison officials need not permit an inmate to cross-examine witnesses against him, nor

allow an inmate to call witnesses who would 'create a risk of reprisal or undermine

authority'; and inmates do not possess the right to retained or appointed counsel." Id.

(citations omitted).

                                             14
       Although it is clear that Robinson disagreed with the actions taken by Lieutenant

Hansen and Captain Hurlock, Robinson fails to allege any facts to plausibly suggest that

he did not receive the required due process with respect to his placement "on TSL" or

that his due process rights were violated in any manner. {See CompL 1); see

also Dilworth, 841 F.3d at 254 (citations omitted). Furthermore, contrary to Robinson's

assertions, he was not entitled to the investigation of his choosing nor the re-opening of

the matter after the investigation concluded. Cf. Dilworth, 841 F.3d at 254 (citations

omitted)(discussing the prison officials retain the discretion to "keep [a] hearing within

reasonable limits"). Thus, for these reasons, the Motion to Dismiss will be granted with

respect to Claims Two and Three (a). Claims Two and Three(a) will be dismissed

without prejudice.

              4.     Claim Three(b)

       In Claim Three (b), Robinson alleges that Captain Hurlock violated his right to be

free from cruel and unusual punishment when Captain Hurlock "had [Robinson] placed

on TSL from the time of the incident 8-30-17 to 1-11-18," the date on which "[a]ll state

charges were dropped." (Compl. 2.) Robinson also alleges, inter alia, that during his

placement on TSL, he "had to be handcuffed and shackled to leave [his] cell,""was

forced at times to wear shackles while showering,""was only allowed recreation every 3

or 4 days,""sometimes [went] for 1 week or more without a shower or recreation" and

"[e]ven though [he] was injured and used a wheelchair at times,[he] was still made to

wear shackles at times." {Id.)




                                             15
       As noted above,"[d]ue process requires that a pretrial detainee not be punished."

Bell, 441 U.S. at 535 n.l6. "An individual pretrial detainee may raise a substantive due

process challenge to [the] conditions [of his or her confinement] where they are so

disproportionate or arbitrary that they are not related to legitimate penological objectives

and amount to punishment." Tate v. Parks, No. 19-6260, 2019 WL 5885038, at *1 (4th

Cir. Nov. 19, 2019)(citing Williamson v Stirling, 912 F.3d 154, 174-76(4th Cir. 2018)).

       To state such a claim, Robinson must allege sufficient facts to plausibly indicate •

that "the challenged conditions were either '(1)imposed with an expressed intent to

punish or(2)not reasonably related to a legitimate nonpunitive governmental objective,

in which case an intent to punish may be inferred.'" Williamson, 912F.3datl78

(quoting Slade v. Hampton Roads Reg'l Jail, 407 F.3d 243, 251 (4th Cir. 2005)). "In

evaluating whether there is an intent to punish, a court may not simply accept the

defendant's justification for placing a detainee in administrative segregation but must

'meaningfully consider whether the conditions of confinement were reasonably related to

the stated objective, or whether they were excessive in relation thereto.'" Tate, 2019 WL

5885038, at *2(citing Williamson, 912 F.3d at 178).

       Defendants contend that dismissal of this claim is warranted, arguing that

"[sjimply because [Robinson][had] to live by the rules of a particular housing

classification does not mean he is being punished." (Mem. Supp. Mot. Dismiss 10.)

Further, Defendants argue that "Robinson does not allege he contested his security

classification or that he was denied review of it." {Id.)



                                             16
        However, although Robinson's allegations lack precision, at this stage, Robinson

has alleged sufficient facts to plausibly suggest that the conditions of his confinement

while on TSL were "not reasonably related to a legitimate nonpunitive governmental

objective." Williamson, 912 F.3d at 178 (citation omitted). Specifically, Robinson

identifies a number of specific conditions of his confinement, which he contends were

imposed on him from the date of the incident between Robinson and Officer Fenner,

which he identifies as August 30, 2017, to January 11, 2018, the date on which he

indicates the related state charges were dropped, and Defendants do not specifically

address this claim regarding the conditions of Robinson's confinement while he was on

TSL. Accordingly, for these reasons, the Motion to Dismiss will be denied with respect

to Claim Three (b).

                                   IV. CONCLUSION


        The Motion to Dismiss(ECF No. 50) will be granted in part and denied in part.

Claim One (b),(c), and (d), and Claim Three(a) will be dismissed without prejudice.

The claims against Lieutenant Hansen, which are set forth in Claim Two, will be

dismissed without prejudice. The action will proceed on Claim One(a) against Officer

Fenner and Claim Three(b)against Captain Hurlock. Any party wishing to file a

dispositive motion must do so within sixty (60) days of the date of entry hereof.

        An appropriate Order shall accompany this Memorandum Opinion.


                                                        Is/
                                   HENRY E. HUDSON
Date:         ll ioZ o             SENIOR UNITED STATES DISTRICT JUDGE
Richmond^ Virginia
                                             17
